 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   QUINN HOCHHALTER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0003-JAM
12                                Plaintiff,            STIPULATION TO CONTINUE HEARING ON
                                                        DEFENDANT’S DISCOVERY MOTION
13                         v.
                                                        Date:    January 22, 2020
14   JOSE ARNULFO ALCALA-GARCIA,                        Time:    2:00 p.m.
                                                        Court:   Hon. Carolyn K. Delaney
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, through its undersigned counsel, and defendant Jose Arnulfo

19 Alcala-Garcia, through his counsel of record, stipulate as follows:

20          1.     This matter is currently set for a hearing on defendant’s discovery motion (Dkt. No. 71)

21 on January 22, 2020.

22          2.     By this stipulation, the parties now move to continue the hearing by one week, to January

23 29, 2020, at 2:00 p.m., in Courtroom 25, before the Hon. Kendall J. Newman.

24          3.     The parties agree and stipulate:

25                 a)      The government is currently working on defendant’s discovery requests as set

26          forth in Docket Number 71. The government is identifying whether it has or can obtain the

27          materials requested, as well as whether they exist. The government expects to produce some

28          of the requested materials in the next few days.


      STIPULATION TO CONTINUE HEARING ON                 1
      DEFENDANT’S DISCOVERY MOTION
 1                b)     The government intends to continue compliance with its discovery obligations

 2        by either producing any available materials directly to counsel or making them available for

 3        inspection and copying.

 4                c)     The parties agree that, at this time, it would be appropriate to continue the hearing

 5        on defendant’s discovery motion pending resolution of the request later this week.

 6                d)     Defendant does not object to the continuance.

 7        SO STIPULATED.

 8   Dated: January 22, 2020                               MCGREGOR W. SCOTT
                                                           United States Attorney
 9

10                                                         /s/ Timothy H. Delgado
                                                           TIMOTHY H. DELGADO
11                                                         QUINN HOCHHALTER
                                                           Assistant United States Attorneys
12

13
     Dated: January 22, 2020                               /s/ Michael Long
14                                                         MICHAEL LONG
                                                           Counsel for defendant Jose Arnulfo
15
                                                               Alcala-Garcia
16

17

18                                        FINDINGS AND ORDER
19        IT IS SO FOUND AND ORDERED
20 Dated: January 22, 2020

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE HEARING ON                2
     DEFENDANT’S DISCOVERY MOTION
